DETAILED ACTION
This communication is responsive to the application, filed September 1, 2021.  Claims 1-9 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on September 1, 2021 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1, 8, and 9 are objected to because of the following informalities:  Claims 1, 8, and 9 recite “on the basis of the template”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “collection unit configured to”, “creation unit configured to”, “process creation unit configured to”, “process restore processing unit configured to”, and “storage unit configured to” in claims 1 and 9; “detection unit configured to” in claim 6; “determination unit configured to”, “a process reproduction unit configured to” in claim 7.  Therefore, claims 1-7 and 9 are being interpreted under 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2013/0227558 A1) in view of Sridhara (US 2017/0060705 A1).

As per claim 1:  A storage system which includes one or more physical servers and in which a cluster is configured by a plurality of storage node virtual machines configured in the physical server to process data I/O with respect to a storage device, the system comprising: 
a storage unit configured to store a template including an OS for configuring a storage node virtual machine, a process program that configures a process of the storage node virtual machine, and an installer for installing the process program; 
Du discloses [0013] the distributed computing platform service includes a cluster management application that receives the forgoing user specified inputs and interacts with a virtualized management application to select appropriate VM templates that include distributed software components that conform to the distributed computing platform and launch VMs based on such templates.
a process creation unit configured to create a process same as that for the restore-target storage node virtual machine in the new storage node virtual machine by creating a process by installing the process program in the virtual machine by the installer of the template; and 
a process restore processing unit configured to restore the process to a state corresponding to the process of the restore-target storage node virtual machine.  
Du discloses [0028] hosts may support VM nodes by storing one or more base virtual disk templates in the local storages of the hosts.  Such a virtual disk template may include guest OS, runtime environment, and distributed computing platform.  As such, when cluster management application requests a certain host to instantiate a VM node, such host can rapidly generate a primary virtual disk for any of the VM nodes by using the locally stored virtual disk template as a base template.
a collection unit configured to collect configuration information required for configuring a restore-target storage node virtual machine, in which a failure has occurred, from within the storage system; 
a creation unit configured to create a virtual machine for a new storage node virtual machine substituting for the restore-target storage node virtual machine on the basis of the template and the configuration information; 
Du discloses [0028, 0050] generating a plurality of virtual machines based on the template and the configuration information and creating new storage node virtual machines based on a template and configuration information, but fails to explicitly disclose collecting configuration information about a restore-target storage node in which a failure has occurred.  Sridhara discloses a similar system, which further teaches [Fig. 4A-4C; 0053-0055] identifying configuration inconsistencies between storage virtual machines across storage clusters.  A configuration comparison component collects configuration information to identify inconsistencies in the active storage virtual machine or the backup storage virtual machine.  Sridhara further discloses [0017] identifying configuration differences so that corrective action may be taken.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Du with that of Sridhara.  One would have been motivated to collect configuration information about a restore-target storage node because corrective actions may be taken [Sridhara; 0017].

As per claim 2:  The storage system according to claim 1, wherein the physical server includes a storage server in which a storage node virtual machine is configured, and a management server configured to manage the storage server, the management server includes the storage unit, and any of the storage servers includes a maintenance node virtual machine configured to operate as the collection unit.  
Du discloses [0028] hosts may support VM nodes by storing one or more base virtual disk templates in the local storages of the hosts.  Such a virtual disk template may include guest OS, runtime environment, and distributed computing platform.  As such, when cluster management application requests a certain host to instantiate a VM node, such host can rapidly generate a primary virtual disk for any of the VM nodes by using the locally stored virtual disk template as a base template.

As per claim 3:  The storage system according to claim 1, wherein the collection unit acquires at least a part of the configuration information from another storage node virtual machine belonging to the same cluster as the restore-target storage node virtual machine.  
Sridhara discloses [Fig. 4A-4C; 0053-0055] identifying configuration inconsistencies between storage virtual machines across storage clusters.  A configuration comparison component collects configuration information to identify inconsistencies in the active storage virtual machine or the backup storage virtual machine.

As per claim 4:  The storage system according to claim 1, wherein the collection unit collects the configuration information when the restore-target storage node virtual machine is substituted with a new storage node virtual machine.  
Sridhara discloses [0035] when a new data storage device is added to a clustered network system, the OS is informed where, in an existing directory tree, new files associated with the new data storage device are to be stored.

As per claim 5:  The storage system according to claim 1, wherein the storage node virtual machine includes a storage controller configured to execute, as a process, data input/output with respect to a storage device, two storage controllers of different storage node virtual machines are configured as a redundant pair on which redundant processing can be performed, and the process restore processing unit configures, as a redundant pair, a storage controller of the new storage node virtual machine and a storage controller of another storage node virtual machine which has been configured as a redundant pair with a storage controller of the restore-target storage node virtual machine.  
Sridhara discloses [0001-0002] one or more storage controllers to provide clients access to user data stored within storage devices.  The first storage may comprise a first storage controller and a second storage may comprise a second storage controller to process I/O.  The synchronization of configuration data allows to maintain a redundant pair for the storage virtual machines.  

As per claim 6:  The storage system according to claim 1, further comprising a detection unit configured to detect occurrence of a failure in the storage node virtual machine in the storage system, wherein the collection unit, the creation unit, the process creation unit, and the process restore processing unit execute processing on a storage node virtual machine, in which a failure has been detected by the detection unit, as a restore target.  
Du discloses [0028, 0050] generating a plurality of virtual machines based on the template and the configuration information and creating new storage node virtual machines based on a template and configuration information, but fails to explicitly disclose collecting configuration information about a restore-target storage node in which a failure has occurred.  Sridhara discloses a similar system, which further teaches [Fig. 4A-4C; 0053-0055] identifying configuration inconsistencies between storage virtual machines across storage clusters.  A configuration comparison component collects configuration information to identify inconsistencies in the active storage virtual machine or the backup storage virtual machine.  Sridhara further discloses [0017] identifying configuration differences so that corrective action may be taken.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Du with that of Sridhara.  One would have been motivated to collect configuration information about a restore-target storage node because corrective actions may be taken [Sridhara; 0017].

As per claim 8:  Although claim 8 is directed towards a method claim, it is rejected under the same rationale as the system claim 1 above.

As per claim 9:  Although claim 9 is directed towards a medium claim, it is rejected under the same rationale as the system claim 1 above.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20190324874 A1 – Gill discloses dynamically allocate compute resources to recovery clusters.  A recovery site may utilize fewer compute resources in maintaining recovery clusters for multiple associate clusters.
·         US 20160196158 A1 – Nipane discloses migrating virtual machines across virtual switches.  A configuration file for the VM specifying the distributed virtual ports may be copied from a source VM host to the destination VM host.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114